894 N.E.2d 549 (2008)
In the Matter of Michael T. FOSTER, Respondent.
No. 98S00-0708-DI-329.
Supreme Court of Indiana.
June 26, 2008.

ORDER GRANTING REQUEST TO CHANGE EFFECTIVE DATE OF SUSPENSION
By order dated June 18, 2008, this Court approved a conditional agreement and suspended Respondent from the practice of law in this state for a period of 30 days with automatic reinstatement, beginning July 31, 2008.
Respondent has filed a "Verified Request for Acceleration of Time to Discipline Respondent with 30 Day Suspension," requesting that the suspension's effective date be moved up to July 1, 2008. Respondent represents that counsel for the Commission has no objection to the request.
Being duly advised, the Court GRANTS the request and changes the effective date of Respondent's suspension to July 1, 2008.
The Court directs the Clerk to forward a copy of this Order to the parties, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.